Citation Nr: 1548158	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  12-30 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, to include arteriosclerotic heart disease.

2.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran requested a Board hearing in November 2012, but in June 2015, he indicated that he was waiving the Board hearing.  The issues on appeal were remanded to the RO in June 2015 for further development.


FINDINGS OF FACT

1.  The Veteran's current heart disease was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

2.  The Veteran's current right and left knee arthritis was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

3.  The Veteran does not have a currently disabling left knee Osgood-Schlatter's disease.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiac disorder, to include arteriosclerotic heart disease, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a disorder of either knee are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in August 2009.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in August 2015; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  cardiovascular renal disease, including hypertension, is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Heart

Service treatment records show that in August 1961, the Veteran had a functional systolic cardiac murmur.  On service discharge examination in July 1965, the Veteran's heart was normal and no heart disease was diagnosed.  

On VA examination in July 1991, there were no heart disease complaints.  The Veteran's cardiovascular system was examined and his cardiac rhythm was regular.  On auscultation, there were no murmurs, gallops, or clicks.  The apical impulse was in the 5th intercostal space within the midclavicular line.  There were no carotid or femoral bruits, and there was no pitting edema of the ankles or clubbing of digits.  Good peripheral pulses were present throughout.  No heart disease was diagnosed.  

A May 1999 private medical record indicates that several years prior, the Veteran had had an ultrafast CT scan which showed evidence of coronary calcium.  A repeat ultrafast CT scan recently showed progression of disease.  The Veteran had a past medical history of hypertension as well.  The diagnoses were coronary artery disease, diagnosed by ultrafast CT scan, and hypertensive heart disease.  

In July 2005, the Veteran indicated that heart problems began in about 1990.  

On VA examination in August 2015, a VA examiner indicated that the Veteran had been diagnosed with a systolic heart murmur in 1961, and had been diagnosed with coronary artery disease in 1999.  The examiner indicated that the etiology of the Veteran's coronary artery disease was tobacco use, diabetes mellitus, age, being overweight, and hyperlipidemia.  The examiner opined that the Veteran's coronary artery disease was less likely than not incurred in or caused by service or caused by the pre-existing heart murmur.  The rationale included that the Veteran's heart was normal on July 1965 service discharge examination, and he was first diagnosed with coronary artery disease in 1999.  

Based on the evidence, the Board concludes that service connection is not warranted for a cardiac disorder, to include arteriosclerotic heart disease.  The preponderance of the evidence including the normal service discharge examination report, the July 1991 VA examination report, and the August 2015 VA examination report indicates that the Veteran's current heart disease was not manifest in service or to a degree of 10 percent within 1 year of separation and that it is unrelated to service or to the heart murmur noted in service.  There are no diagnosis of it in service, the Veteran's heart was normal on service discharge examination in June 1965, the Veteran's heart was examined and heart disease was not shown on VA examination in July 1991, and the examiner in August 2015 indicated that it was not caused by service or by the pre-existing heart murmur, for reasons satisfactorily explained by the examiner.  

The Board also concludes that service connection is not warranted for a heart murmur.  While one was shown once in service, it is no longer shown, and it is in the nature of a clinical finding instead of heart disease.  As the VA examiner explained in August 2015, a functional systolic heart murmur is a heart murmur that is primarily due to physiologic conditions outside of the heart.  It is not heart disease.  

Knees

Service treatment records show that on service entrance examination in July 1961, the Veteran reported that he had been seen previously for knee trouble.  On evaluation at that time, his knees were essentially normal.  No knee complaints, treatment, or diagnoses are shown in service, and on service discharge examination in July 1965, the Veteran's knees were normal.  There are no reports of treatment or diagnoses of knee problems for years post-service.  Arthritis is reported in VA medical records from the 2000's.  

On VA examination in August 2015, it was reported that the Veteran had developed left knee Osgood Schlatter's disease when he was 13, and that he was casted.  He had had a bump in front of his left knee ever since.  He reported that in service, he had some aching when he got tired, that he had to do heavy lifting including picking up bombs, and that he was given pain medications.  He had had plenty of orthopedic treatment, but not on the knee, and at this time, he had no problem with the left knee.  Up to 2 years ago, he was running 8 miles a week.  He could not do so now because of his back, and he was having no right knee symptoms.  The VA examination showed symmetrical bilateral knee degenerative osteoarthritis.  Additionally, the Veteran's left knee was symptomless except for a painless and nontender bump at the left tibial tuberosity representing Osgood-Schlatter's disease.  The examiner concluded that the Veteran had a pre-existing Osgood Schlatter's disease of the left knee.  

Based on the evidence, the Board concludes that service connection is not warranted for left or right knee disability.  The preponderance of the evidence including the normal service discharge examination and the absence of symptoms for years post service indicates that the Veteran's arthritis of his knees was not manifest in service or to a degree of 10 percent within one year of separation.  Moreover, the preponderance of the evidence (including the absence of pertinent service treatment records and the normal service discharge examination report) indicates that there were no left or right knee diseases or injuries evident in service, and so the preponderance of the evidence indicates that these disorders, first shown many years after service, are unrelated to service.  

The Board also concludes that service connection is not warranted for left knee Osgood-Schlatter's disease, as there is no current disability from this and the preponderance of the evidence indicates that there was no symptomatic or active Osgood-Schlatter's disease in service.  Service treatment records are silent, and the Veteran's discharge examination was normal.  These outweigh the Veteran's report in October 2010, of remembering Osgood-Schlatter's of the knee in service; and his August 2015 report, non-specific for Osgood-Schlatter's disease, of aches in service.  Also, the Veteran indicated at the time of the VA examination in August 2015 that he had had no knee treatment, and no problems with the left knee.  The only finding regarding Osgood-Schlatter's disease was a painless and nontender bump at the left tibial tuberosity representing Osgood-Schlatter's disease.  In other words, it is a non-disabling artifact from a previously active Osgood-Schlatter's disease.

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for a cardiac disorder, to include arteriosclerotic heart disease, is denied.

Service connection for bilateral knee disability is denied.



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


